DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Munsterhuis (US 2005/0161518).
Regarding claim 1, Munsterhuis discloses a water heater (100,Figure 1) comprising: a thermoelectric device (170, [0028]) that converts thermal energy to electrical energy to power components of the water heater; a valve (300, [0028]) configured to control whether there is a gas flow to cause a flame; and a controller (200) configured to: receive power from the electrical energy generated by the thermoelectric device (170, [0030]), periodically determine one or more electrical parameters for holding the valve in an open state based at least in part on information indicative of whether the valve is in the open state; and cause a current to flow through the valve based on the determined one or more electrical parameters ([0033]).
As a clarification the control circuit (240) initiates and/ or control the valves indicating that it is aware of the state of the valve, i.e. open or closed. 
Regarding claim 2, Munsterhuis discloses the water heater of claim 1, wherein the information indicative of whether the valve is in the open state is an amount of the electrical energy generated by the thermoelectric device, and wherein the controller is configured to determine the amount of the electrical energy generated by the thermoelectric device ([0049]). Please refer to the embolden text for clarification:
[0049] The pilot pressure regulator 460 can regulate gas flow to the pilot outlet 470. Once gas 365 is flowing to the pilot outlet 470, the pilot flame 195 (shown in FIG. 1) can be ignited using any of a number of different ignition means. Once the pilot flame 195 is lit, the flame can heat one or more thermal detection devices 170, such as one or more thermopiles, for example. In an exemplary embodiment, the thermopile(s) might each comprise an array of about thirty thermocouples, for example. Other examples are possible, as well. In any case, the one or more thermal detection devices 170 might also be connected to the controller 240. In an exemplary embodiment, when the pilot flame 195 is lit, the one or more thermal detection devices 170 can provide an output voltage to the controller 240, which the controller 240 might then use as power for the control system. When the pilot flame 195 is not lit, in an exemplary embodiment, the one or more thermal detection devices 170 do not provide any output voltage. 
Regarding claim 3, Munsterhuis discloses the  water heater of claim 2, wherein the information indicative of whether the valve (300) is in the open state is an increase or a decrease in the amount of the electrical energy generated by the thermoelectric device (170), and wherein the controller  (240) is configured to determine the increase or the decrease in the amount of the electrical energy generated by the thermoelectric device ([0049], i.e. when the pilot is not lit no voltage is output). 
Regarding claim 4, Munsterhuis discloses the water heater of claim 1, wherein the information indicative of whether the valve is in the open state is at least one of a voltage supplied to the valve device ([0049], i.e. when the pilot is not lit no voltage is output), an inductive signature of the valve, or a current supplied to the valve, wherein the controller (240) is configured to determine one or more of the voltage supplied to the valve (300), the inductive signature of the valve, or the current supplied to the valve. 
Regarding claim 5, Munsterhuis discloses the water heater of claim 1 further comprising a temperature sensor (150,160, Figure 1, [0034]), wherein the controller is configured to receive a temperature signal from the temperature sensor when the controller periodically determines the one or more electrical parameters.
 Regarding claim 6, Munsterhuis discloses the water heater of claim 5 wherein the controller (240) associates the determined one or more electrical parameters with the temperature signal ([0026]).
Regarding claim 7, Munsterhuis discloses the water heater of claim 6, wherein the controller (240) causes the current to flow through the valve (300, [0034], as a clarification, the burner strength is controlled by opening and closing the valve) based at least in part on the temperature signal. 
Regarding claim 9, Munsterhuis discloses the water heater of claim 1, wherein the thermoelectric device (170) converts thermal energy from a pilot flame to electrical energy ([0049]), and wherein the gas flow is a main gas flow in thermal communication with the pilot flame (195), and wherein the flame is a main burner flame ([0028]) caused by the thermal communication between the pilot flame and the main gas flow. 
Regarding claim 15, Munsterhuis discloses a water heater (100, Figure 1) comprising: a thermoelectric device (170, Figure 2) configured to convert thermal energy from a flame to generate electrical energy to power components of the water heater; a valve (300, [0028])  having a valve operator (410,550), wherein the valve operator is configured to receive electrical power and cause the valve to hold an open state (710, Figure 9); a temperature sensor (150,160); and a controller (240) configured to: receive power from the electrical energy generated by the thermoelectric device when the flame is present and receive power from a stored energy system (250, Figure 2) when the pilot flame is not present; receive a temperature signal from the temperature sensor; periodically determine one or more electrical parameters of the electrical power required by the valve operator to cause the valve to hold an open state based at least in part on information indicative of whether the valve is in the open state; associate the determined one or more electrical parameters with the temperature signal; and provide the electrical power to the valve operator based on the determined one or more electrical parameters and the temperature signal. ([0033]). 
As a clarification the control circuit (240) initiates and/ or control the valves indicating that it is aware of the state of the valve, i.e. open or closed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Munsterhuis (US 2005/0161518) and Ravazzani (US 2021/0274963).
Regarding claim 8, Munsterhuis discloses the water heater of claim 1, wherein the valve (300, Figure 4) comprises a plunger (base of 550 in Figure 5), and wherein when the controller causes the current to flow through the valve (([0046]), but does not disclose that the valve is a solenoid.
However, Ravazzani discloses a control assemble for a solenoid valve (Figure 5, Abstract), wherein the valve (2) is a solenoid operated valve comprising a solenoid (34) and a plunger (32, i.e. shutter), and wherein when the controller causes the current to flow through the valve, the current flows through the solenoid ([0039]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify Munsterhuis by exchanging the servo valve with the solenoid valve of Ravazzani in order to minimize the cost of the valve. 
Regarding claim 10, Munsterhuis (M), as modified, discloses the water heater of claim 9 wherein the pilot flame is caused by a pilot gas flow  (M-Figure 7, PILOT OUTLET) and further comprising: a second valve  (M-550) configured to control whether there is the pilot gas flow, wherein the controller is configured to, periodically determine a second set of the one or more electrical parameters for holding the second valve in an open state based at least in part on information indicative of whether the second valve is in the open state, and cause a current to flow through the second valve based on the determined second set of the one or more electrical parameters ([0052], i.e. current check). 
Regarding claim 11, Munsterhuis (M), as modified, discloses the water heater of claim 10 further comprising: an energy storage system (M-260, Figure 2), wherein the energy storage system is configured to receive a first portion of the electrical energy from the thermoelectric device (M-via 220-170-230-250), wherein the second valve is configured to receive electrical energy from the energy storage system and configured to receive a second portion of the electrical energy from the thermoelectric device (M- via 220-170-270) , and wherein the valve is configured to receive a third portion (M- via 220-170-270; the valve control circuit powers both valves) of the electrical energy from the thermoelectric device. 
Regarding claim 12, Munsterhuis (M), as modified, discloses the water heater of claim 1, wherein the valve is configured to hold in the open state while receiving a holding amount of the one or more electrical parameters (M-Figure 8), and wherein the controller (3) is configured to: determine when the valve deviates from the open state; provide the holding amount of the one or more electrical parameters and hold the valve in the open state ([0005-0007]); alter the one or more electrical parameters of the holding amount until the valve deviates from the open state, thereby determining a dropping amount of the one or more electrical parameters; and revise the holding amount of the one or more electrical parameters based on the dropping amount of the one or more electrical parameters, thereby periodically determining the one or more electrical parameters for holding the valve in the open state ([0050-0052], Claim 1). Please refer to the embolden text for clarification:
[0050] The hold voltage value Vm is comprised in an interval, which goes from 15% to 50% of the rated voltage value Vn. In a preferred version of the present invention, the hold voltage value Vm is comprised in an interval, which goes from 15% to 30% of the rated voltage value Vn. 
[0051] In greater detail, the control unit 7 is configured to detect the voltage V5 at the input 5 and, when the voltage V5 is equal to the power supply voltage Va, control the drive unit 8, so that the voltage V6 at the output 6 is: for a first period of time T1, equal to the rated voltage Vn; and then, for a second period of time T2, equal to the hold voltage Vm. The second period of time T2 temporally follows the first period of time T1. The hold voltage Vm is lower than the rated voltage Vn. In other words, the control assembly 3 is interposed between the control device 11 and the solenoid valve 2, and is configured so that: when the control device 11 delivers the power supply voltage VA to operate the solenoid valve 2, the control assembly 3 delivers first the rated voltage Vn for the first-time interval T1, and then the hold voltage Vm for the second time interval T2 to the solenoid valve 2. The second time interval T2 lasts until the control device 3 delivers the power supply voltage Va. 
[0052] In greater detail, the control unit 7 is configured to determine the rated voltage value Vn based on the current delivered to the solenoid valve 2, in particular, the control unit 7 defines the rated voltage value Vn, so that the value of the current delivered is equal to the value of a predetermined rated current memorized in the control unit 7. In other words, the control unit 7 carries out a current check of the solenoid valve 2. 

Regarding claim 13, Munsterhuis (M), as modified, discloses the water heater of claim 12 wherein the controller is configured to determine when the valve deviates from the open state using at least one of the electrical energy generated by the thermoelectric device, a voltage supplied to the valve, an inductive signature of the valve, or a current supplied to the valve ([0059], as a clarification this device not only know the required voltage and current it minimizes  them in order to increase the system’s efficiency). 
Regarding claim 14, Munsterhuis (M), as modified, discloses the water heater of claim 12 further comprising a temperature sensor (M-150,160), wherein the controller (M-200) is configured to receive a temperature signal from the temperature sensor (M- [00340), and wherein the controller is configured to associate the revised sufficient amount of the one or more electrical parameters with the temperature signal ([0059]).
As a clarification, Ravazzani modifies the current demands of the valve and so those new values would be incorporated into controlling the valves and burners based on a temperature signal. 
Regarding claim 16, Munsterhuis discloses the water heater of claim 15, wherein the controller (240) is configured to: facilitate the electrical power to the valve operator and allow the valve operator to cause the valve to hold the open state (722, Figure 10); determine when the valve deviates from the open state, but does not decrease, with the valve in the open state, the one or more electrical parameters of the electrical power until the valve deviates from the open state, thereby determining a closing amount of the one or more electrical parameters; and revise the electrical power provided to the valve operator based on the closing amount of the one or more electrical parameters and the temperature signal, thereby periodically determining the one or more electrical parameters of the electrical power required by the valve operator to cause the valve to hold the open state. 
However, Ravazzani discloses a control assemble for a solenoid valve (Figure 5, Abstract), wherein  the controller decrease, with the valve in the open state, the one or more electrical parameters of the electrical power until the valve deviates from the open state ([0005-007]) , thereby determining a closing amount of the one or more electrical parameters; and revise the electrical power provided to the valve operator based on the closing amount of the one or more electrical parameters and the temperature signal, thereby periodically determining the one or more electrical parameters of the electrical power required by the valve operator to cause the valve to hold the open state ([0050-0052], Claim 1). ]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify Munsterhuis by programming the controller to optimize the current/ voltage supplied to the valve in order to save energy an increase the longevity of the valve. 
  Please refer to the emboldened text of the rejection of claim 12, supra.
Regarding claim 17, Munsterhuis (M), as modified, discloses the water heater of claim 16 wherein the controller is configured to determine when the valve deviates from the open state using at least one of the electrical energy generated by the thermoelectric device, a voltage supplied to the valve operator, an inductive signature of the valve operator, or a current supplied to the valve operator ([0059], as a clarification this device not only know the required voltage and current it minimizes them in order to increase the system’s efficiency). 
Regarding claim 18, Munsterhuis (M), as modified, discloses the water heater of claim 15, wherein the thermoelectric device converts thermal energy from a pilot flame to electrical energy, wherein the valve is configured to control a pilot gas flow (M-Figure 7, PILOT OUTLET) causing the pilot flame, and further comprising: a second valve  (M-550) configured to control a main gas flow causing a main burner flame using the pilot flame, wherein the controller is configured to, periodically determine a second set of the one or more electrical parameters for holding the second valve in the open state based at least in part on information indicative of whether the second valve is in the open state, and cause a current to flow through the second valve based on the determined second set of the one or more electrical parameters ([0052], i.e. current check). 
Regarding claim 19, Munsterhuis  discloses a method comprising: generating electrical power using a thermoelectric device (170, Figure 2)  converting thermal energy from a flame into electrical energy; delivering, using the controller, a quantity of the electrical power to a valve operator configured to hold a valve in an open state while receiving the quantity of electrical power (via 20-170-270-240, Figure 2) ; monitoring, using the controller, whether the valve is in the open state (724, Figure 10), but not the step of  determining, using the controller, one or more electrical parameters of the quantity of electrical power required by the valve operator to hold the valve in the open state; and causing, using the controller, the determined one or more electrical parameters to be delivered to the valve operator.
 However, Ravazzani discloses a control method for a solenoid valve (Figure 5, Abstract), with the step of determining, using the controller (3), one or more electrical parameters of the quantity of electrical power required by the valve operator to hold the valve in the open state; and causing, using the controller, the determined one or more electrical parameters to be delivered to the valve operator (Claim 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify Munsterhuis by programming the controller to optimize the current/ voltage supplied to the valve in order to save energy an increase the longevity of the valve. 
Regarding claim 20, Munsterhuis (M), as modified, discloses the method of claim 19 further comprising: decreasing, using the controller (3), the one or more electrical parameters until the valve deviates from the open state ([0005-0007]); thereby determining a closing amount of the one or more electrical parameters; revising, using the controller, the quantity of electrical power provided to the valve operator based on the closing amount of the one or more electrical parameters, thereby periodically determining the one or more electrical parameters of the quantity of the electrical power required by valve operator to hold the valve in the open state  ([0050-0052], Claim 1). Please refer to the embolden text of the rejection of claim 12 for clarification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762